Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-5 and 12-16 are currently pending. Claims 4 and 5 have been amended by Applicants’ amendment filed 06-24-2022. Claims 6-11 have been canceled by Applicants’ amendment filed 06-24-2022. Claim 16 has been added by Applicants’ amendment filed 06-24-2022.

Applicant's election without traverse of Group II, claims 4-6, directed to a method for preparing a DNA library, and an election of the following Species with traverse:
Species (A): wherein the species selection of a maximum of ten (10) nucleotide sequences (SEQ ID NOS) is SEQ ID NOS: 2065-2074 (instant claim 4);
Species (B): wherein the single specific species of type of oligonucleotide among 15 types of oligonucleotides that do not comprise at least one oligonucleotide is SEQ ID NO: 2065 (instant claim 4); 
Species (C): wherein the at least one oligonucleotide comprising the nucleotide sequence is TAAGAGACAGAA as indicated in SEQ ID NO: 2060 (instant claim 2); and
Species (D): wherein the random primers are at a concentration of 4 to 200 microM (instant claim 5), in the reply filed on October 26, 2020 was previously acknowledged.  

Supplemental Election of Species:
Applicant elected the following Species without traverse:
Species (A): wherein the primer set comprises at least one oligonucleotide primer consisting of a nucleic acid sequences selected from SEQ ID NOS: 2065-2079 (instant claim 12), in the reply filed on 
January 24, 2022 was previously acknowledged.  
Species (A1): wherein reaction solution does not contain at least oligonucleotide primer consisting of nucleic acid sequence SEQ ID NO: 2066 (instant claim 12), in the reply filed on June 24, 2022 is acknowledged.  

Claims 1-3 and 7-11 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 6 and 13-15 were previously withdrawn, and claim 16 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 4, 5 and 12 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 24, 2022; August 31, 2022 and September 7, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application, filed November 14, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2018/019258, filed on May 18, 2018; which claims the benefit of 
Japanese Patent Application 2017-099408, filed May 19, 2017.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, as-filed Specification of Application 16/613,532, filed November 14, 2022, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 4 does not have support for; “the concentration of said primer set in said reaction solution is between Y M and 100 M, wherein Y =  3 × 108 × x-6.974 in which the primer set nucleotide length is represented by x” in lines 13-16. Therefore, the priority date for the presently claimed invention is June 24, 2022, the filing date of the instant claims of US Patent Application 16/613,532. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 4, 5 and 12 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 24, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on June 24, 2022 complies with the requirements of 37 CFR 1.121(c) because Applicant has elected wherein the reaction solution does not contain SEQ ID NO: 2066, in the reply filed 06-24-2022.

Double Patenting
	The provisional rejection of claims 4, 5 and 12 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of US Patent Application 16/769,859 because the claims of US Patent Application 16613,532 and the copending application are patentably distinct.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Please Note: additional double patenting rejections are maintained below.

Claim Rejections - 35 USC § 103
The rejection of claims 4, 5 and 12 is withdrawn under 35 U.S.C. 103 as being unpatentable over Chemin et al. (US Patent No. 9247720, issued February 2, 2016; effective filing date December 11, 2012; of record) in view of Kamberov et al. (US Patent Application Publication No. 201300850833, published April 4, 2013; of record) as evidenced by Shchelkunov et al. (Expert Reviews, 2010, 9(8), 947-955).
The combined references of Chemin et al. and Kamberov et al. do not specifically exemplify at least one primer consisting of SEQ ID NOS: 2065-2074.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: the term “the concentration of said primer set in said reaction solution is between Y M and 100 M, wherein Y =  3 × 108 × x-6.974” is interpreted to refer to a primer set at any concentration in a reaction solution.

Double Patenting
	The provisional rejection of claims 4, 5 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-23 of copending US Patent Application No. 16/313,706; and
(ii)	Claims 1-14 of copending US Patent Application No. 16/314,274 for the reasons of record.

Response to Arguments
Applicant’s arguments filed 06-24-2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references teach an oligonucleotide primer consisting of nucleic acid SEQ ID NO: 2063, or comprising at least one primer selected from the group consisting of SEQ ID NOS: 2080-2142, but does not contain an oligonucleotide primer consisting of SEQ ID NO: 2064 (Applicant Remarks, pg. 10, fourth full paragraph; and pg. 11, entire page). 
Regarding (a), Applicant’s assertion that none of the references teach an oligonucleotide primer consisting of nucleic acid SEQ ID NO: 2063, or comprising at least one primer selected from the group consisting of SEQ ID NOS: 2080-2142, but does not contain an oligonucleotide primer consisting of SEQ ID NO: 2064, is not persuasive. As an initial matter, the Examiner respectfully notes that SEQ ID NOS: 2080-2142 are directed to a non-elected species. Applicant previously elected for Species (A): SEQ ID NOS: 2065-2074, in the replies filed October 26, 2020; and January 24, 2022. Moreover, please see the Examiner’s interpretation of the formula for concentration as indicated supra, wherein the formula covers a set of primers at any concentration. Furthermore, it is noted that: 
Claims 1-23 of copending US Patent Application No. 16/313,706 encompass all random primers comprising 9 to 30 nucleotides in length for analyzing all genomic DNA including random primers comprising 10 to 14 nucleotides at a concentration of 40 to 60 micromolar (e.g., in solution), such that the claims of copending Application 16/313,706 encompasses a reaction solution as recited in the instant claims including primers consisting of, for example, SEQ ID NO: 2044 (TAAGAGACAGAA); SEQ ID NO: 2045 (TAAGAGACAGAT); SEQ ID N: 2046 (TAAGAGACAGAC); and SEQ ID NO: 2048 (TAAGAGACAGTA) (interpreted as instant SEQ ID NOS: 2065, 2066, 2067 and 2069), wherein any primer set can also exclude any one or more random primers (including SEQ ID NO: 2063) as evidenced by paragraph [0027] of the as-filed Specification.
Claims 1-12 of copending US Patent Application No. 16/314,274 encompass all random primers as DNA probes at a concentration of 4 to 200 micromolar (e.g., in solution), such that the claims of copending Application 16/314,274 encompass the reaction solution as recited in the instant claims including primers consisting of SEQ ID NOS: 2065-2074, wherein any random primer set can exclude any sequence including SEQ ID NO: 2063. 
Thus, the claims remain provisionally rejected for the reasons of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 5 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4 and 5 are indefinite for the recitation of the term “the concentration” such as recited in claim 4, line 13. There is insufficient antecedent basis for the term “the concentration” in the claim.
Claim 4 is indefinite for the recitation of the term “the concentration of said primer set in said reaction solution” in line 13 because it is unclear whether “the concentration of said primer set” refers to a concentration of each individual primer in a primer set (e.g., a single primer); and/or whether the term applies to concentration of a set of primers (e.g., a mixture of primers of different lengths and molecular weights) at a concentration of between Y M and 100 M because the instant as-filed Specification appears to indicate that the concentration is calculated for a single random primer (paragraph [0034]) and, thus, the metes and bounds of the claim cannot be determined.
Claim 4 is indefinite for the recitation of the term “the concentration of said primer set in said reaction solution is between Y M and 100 M, wherein Y =  3 × 108 × x-6.974 in which the primer set nucleotide length is represented by x” in lines 13-16 because the formula “Y =  3 × 108 × x-6.974” and representations for “x” and “y” are not recited in the instant as-filed Specification. Instead, the as-filed Specification teaches that the concentration of a random primer satisfies the conditions defined by an equation: y > 3E + 08 + x-6.974 and be 100 microM or less, provided that the base length of the random primer is represented by “y” and the concentration of the random primer is represented by “x”; as well as, the inequation y > 3E + 08x-6.974 (See; paragraph [0034]); and “y < 8E + 08x-5.533” (See; paragraph [0092]). Moreover, the claim is indefinite for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, the equation of claim 4 recites both a broad range or limitation and a narrow range or limitation of a concentration greater than defined by the formula 3 × 108 × x-6.974, such that when “x” is 2, Y is about 60 M; however, when “x” is 100, Y is about 3,000 M, wherein 3,000 M is not between Y M and 100M. Accordingly, the metes and bounds of the claim are not clear. 
	Claim 12 is indefinite insofar as it ultimately depends from claim 4.

Claim Rejections - 35 USC § 102
The rejection of claims 4 and 12 is maintained under 35 U.S.C. 102(a1) as being anticipated by Welch et al. (Data in Brief, 2016, 7, 900-922) as evidenced by Welch et al. (hereinafter referred to as Welch and Collins et al.) (Molecular Phylogenetics and Evolution, 2016, 99, 16-33).
Regarding claims 4 and 12, Welch et al. teach the chloroplast genome sequences for 12 mint taxa, wherein data presented include summaries of gene content and length for these taxa, structural comparisons of the mint chloroplast genomes with published sequences from other species in the order Lamiales, and comparisons of variability among three Hawaiian taxa vs. three outgroup taxa; as well as, a list of 108 primer pairs targeting the most variable regions within this group and designed specifically for amplification of DNA extracted from degraded herbarium material (interpreted as amplification reaction; primer pairs; and gDNA in plants, claim 4) (Abstract). Welch et al. teach DNA extraction, library construction (interpreted as using DNA as a template) and shotgun sequencing (interpreted as encompassing amplification reaction), comprising: (i) dried leaf tissue was homogenized using the TissueLyser system; (ii) DNA was extracted using the DNeasy plant mini kit; (iii) DNA isolated from herbarium samples was processed separately from contemporary samples using stringent protocols and controls to prevent and detect any potential contamination; (iv) genomic shotgun sequencing libraries were constructed following the standard Illumina Tru-seq protocol for contemporary sample, or the NEBNext Library Prep Mastermix kit for herbarium samples; (v) libraries were quantified using the PicoGreen High Sensitivity assay; and then (vi) pooled and sequenced on the Illumina HiSeq and MiSeq platforms (interpreted as genomic DNA in plants; amplification reaction; genomic DNA; using DNA as a template; and encompassing a reaction solution, claim 4) (pg. 901, last partial paragraph; pg. 902, first partial paragraph; and pg. 904, first partial paragraph, line 1). Welch et al. teach in Table 8, tailed primers used for multiplex amplification and targeted re-sequencing in mints, wherein sequences complementary to the Illumina sequencing adapters were appended to the end of each primer (Forward: 5’TCGTCGGCAGCGTCAGATGTGTA-TAAGAGACAG-[locus specific sequence] and Reverse: 5’GTCTCGTGGGCTCGGAGATGTGTA-TAAGAGACAG-[locus specific sequence]) (interpreted as SEQ ID NOS: 2065-2079 comprising Illumina sequencing adapters), wherein 5’ to 3’: 
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint204F  TCG TCG GCA GCG TCA GAT GTG TAT AAG AGA CAG CGC CCC TCT ACT ATA ATG AAT GA (interpreting the forward primers as a primer that does not contain SEQ ID NO: 2063, 2066, 2074, 2077 or 2079);
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint771R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCA GGC TGA GCA CAA CAT TCT (interpreted as SEQ ID NO: 2072);
Mint867R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTA CCC AAT CGG TCA AGG AAG (interpreted as SEQ ID NO: 2069);
Mint1939R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GAT TTG GTA TTT GGA TAT GA (interpreted as SEQ ID NO: 2075);
Mint3998R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTC GAA TTC TTG GAA CGG AAC (interpreted as SEQ ID NO: 2071);
Mint4714R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTG TCA ATC CAA GAC AAT TTT GAA (interpreted as SEQ ID NO: 2072);
Mint5533R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GGA ATC GAC TGT CCA TAG (interpreted as SEQ ID NO: 2075); 
Mint6787R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAA AAG GGT GAG TGG GTA GGA (interpreted as SEQ ID NO: 2065); 
Mint8791R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GTT ACT AGA ACG AAT CAC ACT TT (interpreted as SEQ ID NO: 2070); 
Mint11293R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGG CGA TGG TAT TGC TCG TAT (interpreted as SEQ ID NO: 2079); and
Mint16824R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGA GGG TTG GAA CGA ACG TAT  (interpreted as SEQ ID NO: 2076) (interpreting the primers of the primer set as consisting of at least one of SEQ ID NOS: 2065-2079 with a 5’ appended adapter sequence and a 3’ locus-specific sequence, and not comprising SEQ ID NO: 2063, 2066, 2074, 2077 or 2079; and amplification reaction; reaction solution; and primers at 100 M or less, claims 4 and 12) (pg. 914, Table 8). Welch et al. teach that for PCR reaction conditions see reference [1] of Collins et al. (pg. 907, first partial paragraph, lines 3-4), wherein the PCR reaction is conducted with 0.4 M of each primer as evidenced by Welch and Collins et al. (interpreted as 100 M or less, claim 4) (pg. 20, col 1, last partial paragraph).
Welch et al. do not specifically exemplify a primer concentration of 4 to 100 micromolar.
Welch et al. teach meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Please see the Examiner’s response below regarding Applicant’s arguments with respect to Welch et al.

Claim Rejections - 35 USC § 103
Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (Data in Brief, 2016, 7, 900-922) in view of Kamberov et al. (US Patent Application Publication No. (US Patent Application Publication No. 201300850833, published April 4, 2013; of record) as evidenced by Welch et al. (hereinafter referred to as Welch and Collins et al.) (Molecular Phylogenetics and Evolution, 2016, 99, 16-33); and Enoki et al. (US Patent Application Publication No. 20190233889, published August 1, 2019; also published as WO2018003220, published April 1, 2018).
Regarding claims 4 and 12, Welch et al. teach the chloroplast genome sequences for 12 mint taxa, wherein data presented include summaries of gene content and length for these taxa, structural comparisons of the mint chloroplast genomes with published sequences from other species in the order Lamiales, and comparisons of variability among three Hawaiian taxa vs. three outgroup taxa; as well as, a list of 108 primer pairs targeting the most variable regions within this group and designed specifically for amplification of DNA extracted from degraded herbarium material (interpreted as amplification reaction; primer pairs; and gDNA in plants, claim 4) (Abstract). Welch et al. teach DNA extraction, library construction (interpreted as using DNA as a template) and shotgun sequencing (interpreted as encompassing amplification reaction), comprising: (i) dried leaf tissue was homogenized using the TissueLyser system; (ii) DNA was extracted using the DNeasy plant mini kit; (iii) DNA isolated from herbarium samples was processed separately from contemporary samples using stringent protocols and controls to prevent and detect any potential contamination; (iv) genomic shotgun sequencing libraries were constructed following the standard Illumina Tru-seq protocol for contemporary sample, or the NEBNext Library Prep Mastermix kit for herbarium samples; (v) libraries were quantified using the PicoGreen High Sensitivity assay; and then (vi) pooled and sequenced on the Illumina HiSeq and MiSeq platforms (interpreted as genomic DNA in plants; amplification reaction; genomic DNA; using DNA as a template; and encompassing a reaction solution, claim 4) (pg. 901, last partial paragraph; pg. 902, first partial paragraph; and pg. 904, first partial paragraph, line 1). Welch et al. teach in Table 8, tailed primers used for multiplex amplification and targeted re-sequencing in mints, wherein sequences complementary to the Illumina sequencing adapters were appended to the end of each primer (Forward: 5’TCGTCGGCAGCGTCAGATGTGTA-TAAGAGACAG-[locus specific sequence] and Reverse: 5’GTCTCGTGGGCTCGGAGATGTGTA-TAAGAGACAG-[locus specific sequence]) (interpreted as SEQ ID NOS: 2065-2079 comprising Illumina sequencing adapters), wherein 5’ to 3’: 
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint204F  TCG TCG GCA GCG TCA GAT GTG TAT AAG AGA CAG CGC CCC TCT ACT ATA ATG AAT GA (interpreting the forward primers as a primer that does not contain SEQ ID NO: 2063, 2066, 2074, 2077 or 2079);
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint771R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCA GGC TGA GCA CAA CAT TCT (interpreted as SEQ ID NO: 2072);
Mint867R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTA CCC AAT CGG TCA AGG AAG (interpreted as SEQ ID NO: 2069);
Mint1939R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GAT TTG GTA TTT GGA TAT GA (interpreted as SEQ ID NO: 2075);
Mint3998R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTC GAA TTC TTG GAA CGG AAC (interpreted as SEQ ID NO: 2071);
Mint4714R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTG TCA ATC CAA GAC AAT TTT GAA (interpreted as SEQ ID NO: 2072);
Mint5533R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GGA ATC GAC TGT CCA TAG (interpreted as SEQ ID NO: 2075); 
Mint6787R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAA AAG GGT GAG TGG GTA GGA (interpreted as SEQ ID NO: 2065); 
Mint8791R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GTT ACT AGA ACG AAT CAC ACT TT (interpreted as SEQ ID NO: 2070); 
Mint11293R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGG CGA TGG TAT TGC TCG TAT (interpreted as SEQ ID NO: 2079); and
Mint16824R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGA GGG TTG GAA CGA ACG TAT  (interpreted as SEQ ID NO: 2076) (interpreting the primers of the primer set as consisting of at least one of SEQ ID NOS: 2065-2079 with a 5’ appended adapter sequence and a 3’ locus-specific sequence, and not comprising SEQ ID NO: 2063, 2066, 2074, 2077 or 2079; and amplification reaction; reaction solution; and primers at 100 M or less, claims 4 and 12) (pg. 914, Table 8), wherein it is known that one or more random primers involved in amplification can be excluded as evidenced by Enoki et al. (paragraph [0027]). Welch et al. teach that for PCR reaction conditions see reference [1] of Collins et al. (pg. 907, first partial paragraph, lines 3-4), wherein the PCR reaction is conducted with 0.4 M of each primer as evidenced by Welch and Collins et al. (interpreted as 100 M or less, claim 4) (pg. 20, col 1, last partial paragraph).
Welch et al. do not specifically exemplify a primer concentration of 4 to 100 micromolar (instant claim 5).
Regarding claim 5, Kamberov et al. teach a variety of methods and compositions for whole genome amplification and whole transcriptome amplification including amplifying a genome comprising a library generation step followed by a library amplification step, wherein the library generating step utilizes specific primer mixtures and a DNA polymerase, wherein the specific primer mixtures are designed to eliminate ability to self-hybridize and/or hybridize to other primers within a mixture but efficiently and frequently primer nucleic acid templates, wherein whole genome amplification comprises simultaneous amplification of substantially all fragments of a genomic library (interpreted as primer set; amplification; and genomic DNA, claim 4) (Abstract; and paragraph [00056], lines 6-8). Kamberov et al. teach that the primers can comprise a constant region and a variable region, both of which include nucleic acid sequence that is substantially non-self-complementary and substantially non-complementary to other primers in the plurality, wherein the constant region and variable region for a particular primer can be comprised of the same two nucleotides, although the sequence of the two regions are usually different, such that the constant region is preferably known and can be a targeted sequence for a primer in amplification methods; and that the variable region may (or may not) be known, wherein the variable region may be randomly selected or purposefully selected (interpreted as a random primer set; and one or more oligonucleotides, claim 4) (paragraph [0062], lines 1-13). Kamberov et al. teach that tagged PCR was developed to increase the amplification efficiency of PEP in order to amplify small quantities of DNA samples with sizes ranging from 400 bp to 1.6kb, where T-PCR is a two-step strategy using a primer with a constant 17 base pair at the 5’ end and a tagged random primer containing 9-15 random bases at the 3’ end, wherein the tagged random primer is used to generate products with tagged primer sequences at both ends (interpreted as a primer set consisting of one or more oligonucleotide primers as recited; and encompassing SEQ ID NO: 2065-2079 and 2080-2142, claims 4 and 12) (paragraph [0025], lines 1-10). Kamberov et al. teach that the efficiency of annealing to a specific target DNA or RNA template or the entire population of template molecules is greatly reduced by the formation of primer-dimers resulting from the high primer concentrations required for efficient priming (paragraph [0204]). Kamberov et al. teach in Figure 15, the analysis of 17 exemplary STS markers following whole genome amplification with exemplary self-inert degenerate primer K(N)2 applied at concentrations of 0.5 to 10 micromolar (interpreted as 4 to 100 micromolar, claim 5) (paragraph [0130]; and Figure 15). Kamberov et al. teach that there is no evidence of self-priming found with primers having up to three random bases at their 3’-end when applied at 35 micromolar concentration after 5 min incubation with polymerase; and in contrast, in the samples containing template oligonucleotide, a new band corresponding to extension products was observed at both 35 micromolar and 3.5 micromolar primers concentration (interpreted as 4 to 100 micromolar, claim 5) (paragraph [0269]; lines 19-22).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of carrying out whole genome amplification as exemplified by Kamberov et al. it would have been it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 0.4 micromolar primer concentration as disclosed by Welch et al. to include increased primer concentrations including concentrations ranging from 0.5 to 35 micromolar with a reasonable expectation of success in increasing the efficiency of priming a specific target DNA or RNA template, or the entire population of template molecules such as through self-priming and/or low primer-dimer formation when using tailed primers designed specifically for multiplexed amplification and targeted re-sequencing of DNA extracted from degraded herbarium material.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the primer set recited in independent claim 4 comprises at least one primer “consisting of” a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 2065-2079; or SEQ ID NOS: 2080-2142 such that the primers of Welch et al. comprise an Illumina adaptor sequence at the 5’ end and a locus specific nucleotide sequence at the 3’ end, thus, the claims are not anticipated (Applicant Remarks, pg. 8, third and fourth full paragraphs). 
Regarding (a), MPEP 2112.01(I) states that:
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

Applicant’s assertion that the primer set recited in independent claim 4 comprises at least one primer “consisting of” a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 2065-2079; or SEQ ID NOS: 2080-2142, wherein the primers of Welch et al. comprise additional sequences, is not found persuasive. As indicated by Applicant, instant claim 4 recites “at least one oligonucleotide primer consisting of a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 206-2079”. 
Welch et al. teach:
(i)	tailed primers used for multiplex amplification and targeted re-sequencing in mints, wherein sequences complementary to the Illumina sequencing adapters were appended to the end of each primer (Forward: 5’TCGTCGGCAGCGTCAGATGTGTA-TAAGAGACAG-[locus specific sequence] and Reverse: 5’GTCTCGTGGGCTCGGAGATGTGTA-TAAGAGACAG-[locus specific sequence]) (interpreted as primers consisting of SEQ ID NOS: 2065-2079 appended to sequences complementary to Illumina sequencing adapters).

As noted supra, the sequences of Welch et al. are tailed primers, wherein sequences complementary to Illumina sequencing adapters are appended to the 5’ end of each forward primer, and to the 5’ end of each reverse primer, while a locus-specific sequence is appended to the 3’ end of the primer. Thus, sequences that are complementary to Illumina sequencing adapters and a locus specific sequence are appended to the primer sequence consisting of TAAGAGACAG (e.g., SEQ ID NOS: 2065-2079). Thus, Thus, Welch et al. teach all of the limitations of the claims and, therefore, anticipates the claimed invention.


New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 06-24-2022.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 4 recites in part, “the concentration of said primer set in said reaction solution is between Y M and 100 M, wherein Y =  3 × 108 × x-6.974 in which the primer set nucleotide length is represented by x” in lines 13-16. Applicant does not point to any portion of the instant as-filed Specification for support of the amendments. Upon review of the instant as-filed Specification, support was not found for the formula “Y =  3 × 108 × x-6.974” as recited in instant claim 4. The instant as-filed Specification, filed November 14, 2019 recites, as-filed Specification teaches that “the concentration of a random primer satisfies the conditions defined by an equation: y > 3E + 08 + x-6.974 and be 100 microM or less, provided that the base length of the random primer is represented by “y” and the concentration of the random primer is represented by “x”; as well as, the inequation “y > 3E + 08x-6.974” (paragraph [0034]); and “y < 8E + 08x-5.533” (See; paragraph [0092]). Thus, the instant as-filed Specification does not teach the limitations as recited in instant claim 4. 
A claim by claim analysis and for independent claim 4, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 4, 5 and 12 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 4, 5 and 12 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Enoki et al. (US Patent Application Publication No. 20190233889, published August 1, 2019; also published as WO2018003220, published April 1, 2018). This is a new rejection necessitated by amendment of the claims in the response filed 06-24-2022.
Regarding claims 4, 5 and 12, Enoki et al. teach a DNA library with excellent reproducibility is readily produced, wherein a nucleic acid amplification reaction is conducted in a reaction solution containing genomic DNA and a random primer at a high concentration to obtain a DNA fragment by the nucleic acid amplification reaction using genomic DNA as a template (interpreted as preparing a DNA library; random primers; and in a nucleic acid amplification reaction in solution, claim 4) (Abstract). Enoki et al. teach random primers comprising 9 to 30 nucleotides in length at a concentration of 4 to 100 micromolar for analyzing all genomic DNA including random primers comprising 10 to 14 nucleotides at a concentration of 40 to 60 micromolar (e.g., in solution) (interpreted as a concentration as encompassed by claim 4; and between 4 and 100 micromolar, claims 4 and 5) (paragraphs [0167]-[0168]). Enoki et al. teach that random primers were designed based on 10 nucleotides of the 3’ end of the next generation sequencer adapter Nextera adapter of Illumina, Inc., wherein a sequence of 10 nucleotides positioned at the 3’ end of the Nextera adapter and 16 types of nucleotide sequences prepared by adding an arbitrary nucleotide sequence of 2 nucleotides to the 3’ end of the sequence of 10 nucleotides to result in a full length of 12 nucleotides were designed as random primers (interpreted as random primers, claim 1) (paragraph [0271]). Enoki et al. teach in random primers in Table 30, wherein the random primers include SEQ ID NO: 2044 (TAAGAGACAGAA); SEQ ID NO: 2045 (TAAGAGACAGAT); SEQ ID N: 2046 (TAAGAGACAGAC); SEQ ID NO: 2048 (TAAGAGACAGTA); and SEQ ID NO: 2048 (TAAGAGACAGCA) (interpreted as instant SEQ ID NOS: 2065, 2066, 2067, 2069 and 2072, claims 1 and 12) (paragraph [0277], Table 30). Enoki et al. teach that when 64 types of random primers are used, the number of reads of a specific nucleic acid amplification fragment can become remarkably large, such that favorable analysis results can be obtained by using the remaining 63 random primers excluding one or more random primers involved in amplification of the specific nucleic acid amplification fragment from 64 types of random primers (interpreted as excluding one or more random primers including SEQ ID NO: 2063, claim 1) (paragraph [0153]).
Enoki et al. teach meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 4, 5 and 12 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639